Citation Nr: 0604463	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  00-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for actinic keratoses. 

3.  Entitlement to service connection for a psychiatric 
disorder.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for arteriosclerotic heart disease, post angioplasty 
with hypertension  from June 1998 to January 2004, and an 
initial evaluation in excess of 60 percent from January 2004.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disorder from June 1998 and an 
initial evaluation in excess of 20 percent from January 2003.  

6.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty February 1956 to May 1960 
and from October 1984 to May 1998.  He also had service in 
the Army National Guard.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran has degenerative arthritis of the right knee 
shown by X-ray in May 1999, which is reasonably related to 
his military service.  

2.  From June 1998 to January 2004, there is no evidence of 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METS but not 
greater than 5 METS results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an injection fraction of 30 to 50 percent; or hypertension 
with diastolic pressure predominantly 120 or more.  

3.  From January 2004, there is no showing of chronic 
congestive heart failure, or; workload of 3 METS or less that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an injection fraction 
of less than 30 percent.  


4.  From June 1998 to September 2003, the veteran's lumbar 
spine disability is manifested by no more than slight 
limitation of motion with no muscle spasm or listing, and no 
neurological findings or incapacitating episodes.  

5.  From September 2003, the veteran's lumbar spine is 
manifested by flexion to 60 degrees with no incapacitating 
episodes or neurological findings.  

6.  The veteran's left knee disability is manifested by 
slight limitation of motion, with no instability, and 
complaints of pain and occasional swelling.  

7.  The veteran was notified of the denial of service 
connection for actinic keratoses by a letter dated December 
3, 1999.

8.  The veteran filed a notice of disagreement with the 
denial of service connection for actinic keratoses in January 
2000.

9.  The RO issued a statement of the case concerning the 
denial of service connection for actinic keratoses on June 
26, 2002.

10.  The appellant did not file a substantive appeal 
concerning the denial of service connection for actinic 
keratoses within 60 days after the June 2002 statement of the 
case.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The criteria for an initial evaluation higher than 30 
percent for service-connected arteriosclerotic heart disease, 
post angioplasty with hypertension from June 1998 to January 
2004 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.2 4.3, 4.104, Diagnostic Codes 
7005, 7101 (2005).  


3.  The criteria for an initial evaluation higher than 60 
percent for service-connected arteriosclerotic heart disease, 
post angioplasty with hypertension from January 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2 4.3, 4.104, Diagnostic Codes 7005, 
7101 (2005).  

4.  The criteria for an initial rating in excess of 10 
percent for a lumbar spine disability from June 1998 to 
September 2003 are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (prior to September 26, 2003).  

5.  The criteria for an initial rating in excess of 20 
percent for a lumbar spine disability from September 2003 are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243 (from September 26, 2003).  

6.  The criteria for an initial rating in excess of 10 
percent for a left knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5260, 5261 (2005).

7.  The veteran has not submitted a timely substantive appeal 
with regard to the December 1999 rating action denying 
service connection for actinic keratoses. 38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 3.309, 20.202, 20.302 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, it 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

The veteran' s service medical records show that at 
separation from service on May 11, 1998, he was noted to have 
an abnormal clinical evaluation of the lower extremities, and 
crepitus in the knees was noted.  He was examined by VA on 
May 14, 1999, and he reported that his knees had bothered him 
for 10 to 15 years.  Flexion of the right knee was from 0 to 
130 degrees with pain at 130 degrees.  X-rays of the right 
knee showed mild degenerative changes with spurring of the 
articular surface of the patella.  

As there is a finding of right knee crepitus at service 
separation, and a finding of decreased motion of the right 
knee with pain as well as degenerative changes on X-ray 
examination only a few days after the one-year presumptive 
period, the Board finds that presumptive service connection 
for a right knee disability is reasonably supported by the 
record.  The right knee disorder is manifested to a 
compensable degree due to slight limitation of motion (normal 
motion of the knee is from 0 degrees of extension to 140 
degrees of flexion (See 38 C.F.R. § 4.71, Plate II)), and 
there is objective evidence of pain.  The Board finds that 
the evidence provides a reasonable basis for a finding that 
the veteran has right knee disability manifested to a 
compensable degree in May 1999.  Thus the claim will be 
allowed.  38 U.S.C.A § 5107.  

Increased Initial Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  In addition, where 
an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based on the facts found.  In 
other words, evaluations may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the issues 
being considered here stem from an initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's disability.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
absence of part, or all, of the necessary bones, joints, and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

A Heart Disability

In response to the veteran's November 1998 claim, in December 
1999, the RO granted service connection for arteriosclerotic 
heart disease, post angioplasty with hypertension, and a 30 
percent evaluation was assigned effective from June 1998.  
This was based on his service medical records which showed 
treatment for hypertension and findings of arteriosclerotic 
heart disease.  The RO also considered a May 1999 VA 
examination report which showed random blood pressure 
readings of 152/84, 150/82, and 146/82.  The veteran reported 
being on hypertensive medication for some years.  X-rays of 
the chest were normal.  An EKG was noted to show normal sinus 
rhythm, with an ST abnormality, possibly a digitalis effect.  
An abnormal ECG was the finding.  The diagnoses were: 
atherosclerotic heart disease, coronary atherosclerosis, 
post-angio-plasty, times three, with dyspnea at 7 METS, and 
hypertension, on therapy.  

In July 2004, the RO increased the veteran's rating to 60 
percent, effective from January 2004.  This increase was 
based on VA treatment records dated from July 1998 to May 
2004, and a January 2004 VA cardiac examination.  The 
treatment records showed that the veteran was seen in 1998 
with a blood pressure reading of 137/82.  On 24, May 1999, he 
had a normal EKG.  A May 2003 treadmill cardilite examination 
showed a normal EKG and a resting heart rate of 65 beats per 
minute.  Following Persantine infusion, the heart rate was 73 
and there were no significant EKG changes.  On VA examination 
in January 2004, blood pressure readings were as follows: 
150/80; 146/81; and 144/82.  There was no clinical evidence 
of enlargement of the heart.  There were no murmurs and 
rhythm was regular.  The findings were: hypertension; and 
arteriosclerotic heart disease, coronary arteriosclerosis, 
status post stent insertion times three, anginal syndrome, 
symptomatic at 4 METS.  The examiner noted that he had 
estimated the METS since the veteran was wearing a left knee 
brace and had difficulty walking and thus he was not 
subjected to METS testing.  

The veteran's disability is rated under Diagnostic Code 7005.  
The rating formula for arteriosclerotic heart disease 
(coronary artery disease) under Diagnostic Code 7005 
incorporates objective measurements of the level of physical 
activity, expressed numerically in METs, at which cardiac 
symptoms develop.  Met (one metabolic equivalent) is the 
energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  See 38 C.F.R. § 4.104, Note 2.  METs are 
measured by means of a treadmill test, if possible. Id.

Under the current criteria for arteriosclerotic heart disease 
(coronary artery disease) and for hypertensive heart disease, 
a 30 percent evaluation is assigned when the evidence shows 
workload of greater than 5 metabolic equivalents (METs) but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  An evaluation of 60 percent is 
warranted if there is more than one episode of acute 
congestive heart failure in the past year; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 100 percent evaluation is warranted if 
there is documented coronary artery disease resulting in 
chronic congestive heart failure; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7006, and 7007 (2005).

Based on the above, the Board finds that a higher evaluation 
is not for assignment for the time period from June 1998 to 
January 2004.  Findings during this period simply do not 
satisfy the requirements for a higher than 30 percent rating, 
to 60 percent, under 38 C.F.R. § 4.101, Diagnostic Codes 
7005, 7006 or 7007.  The evidence does not show that the 
veteran had more than one episode of acute congestive heart 
failure, nor did he have a workload of greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness or syncope (See VA examination of May 
1999).  In addition, there is no showing of left ventricular 
dysfunction (See May 1999 EKG finding abnormality, but no 
showing of left ventricular dysfunction and later that same 
month an EKG that was normal).  

An alternative rating under the criteria for hypertensive 
vascular disease (hypertension) has been considered, but such 
criteria would not warrant any higher of an evaluation than a 
30 rating.  The ratings higher than 30 percent under that 
diagnostic code are 40 percent, for diastolic pressure 
predominantly 120 or more, and 60 percent, for diastolic 
pressure predominantly 130 or more.  38 C.F.R. Part 4, DC 
7101.  The medical evidence fails to show diastolic pressure 
readings predominantly 120 or more.  In fact, the contrary is 
shown by the blood pressure readings on file (See VA 
examination readings in May 1999).  Accordingly, a higher 
than 30 percent rating for hypertension under 38 C.F.R. § 
4.104, Diagnostic Code 7101 is not warranted for the time 
period in question.  

As to the time period from January 2004, findings from VA 
treatment records and from a VA examination performed on 
January 2004 do not support a rating higher than the 
currently assigned 60 percent rating under Diagnostic Code 
7005 for the veteran's service-connected cardiovascular 
disability.  This is based on an estimated stress treadmill 
test reading of 4 METS on the January 2004 VA examination.  
As a 100 percent rating requires a showing that a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, this test result does not support a 
100 percent rating.  As the record does not show that that 
veteran has documented coronary artery disease that results 
in chronic congestive heart failure, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, the record does not support assignment of a 100 
percent rating.  The Board would point out that a 60 percent 
rating is the highest available under Diagnostic Code 7101; 
consequently, this diagnostic code would not provide a basis 
for assignment of a higher evaluation.  

Lumbar Spine

In December 1999, the RO granted service connection for 
degenerative disc disease, and assigned a 10 percent 
evaluation effective from June 1998.  That rating remained in 
effect until July 2004, when the RO increased the evaluation 
to 20 percent, effective from September 26, 2003.  

The veteran was treated in service for back pain, with 
findings of back sprain and lumbar strain.  When he was 
examined by VA in May 1999, he complained of back pain.  The 
examiner noted that there was no functional limitation of 
range of motion due to pain and motion was noted as follows: 
flexion to 95 degrees; extension to 35 degrees; lateral 
flexion to 40 degrees, bilaterally; and rotation to35 degrees 
bilaterally.  It was noted that there was no neurological 
deficit in the legs.  X-rays showed degenerative disc disease 
at  L2-3.  The diagnosis was degenerative disc disease of the 
lumbar spine.  

On VA examination in January 2004, the veteran complained of 
pain confined to the lower back, daily.  It was noted that he 
had not been ordered to bed by a physician, or had 
incapacitating episodes with his back over the past 12 
months.  Examination showed some straightening of the lumbar 
lordosis and motion was documented as follows: flexion to 60 
degrees; extension to 10 degrees; lateral flexion to 25 
degrees bilaterally; and rotation to 20 degrees bilaterally.  
The examiner noted that there were no neurologic deficits in 
the lower extremities.  The finding was, degenerative disc 
disease of the lumbar spine.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

The Board notes that the current criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  Under 
these revised criteria effective September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In this case, the Board must consider all potentially 
applicable rating codes.  It is noted that under the 
regulations in effect prior to September 23, 2002 for the 
lumbar spine, and until September 26, 2003 for disc disease, 
a rating beyond 10 percent is not supported by the record.  
There is no showing of muscle spasm on extreme forward 
bending, or severe findings such as listing of the entire 
spine to the opposite side with marked limitation of motion 
(Code 5295); no indication of ankylosis (Code 5289); no 
showing of moderate limitation of motion (Code 5292); and no 
showing of moderate recurring attacks for disc disease (Code 
5293).  38 C.F.R. Part 4, DC 5289, 5292, 5293, 5295 (2002).  
This is supported by the May 1999 VA examination which is 
does not document any muscle spasm, noted motion to be to 110 
degrees, and reported no neurological deficit in the legs. 

From September 23, 2002 to September 26, 2003 under the 
interim revised criteria for disc disease, a rating beyond 10 
percent is not warranted as there is no showing of 
incapacitating episodes.  (See VA examination of May 1999 
where there is no showing of incapacitating episodes).  

As of September 26, 2003, the veteran's rating was increased 
to 20 percent.  Under those criteria, a rating beyond 20 
percent is not supported by the record.  Under the General 
Formula, ratings above 20 percent are warranted only under 
the following circumstances: forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire thoraolumbar spine; or unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005)).  Clearly the evidence reflects that the 
veteran's thoracolumbar spine is not ankylosed; and his 
forward flexion is to 30 degrees as noted on VA examination 
in January 2004.  Therefore, a rating in excess of 20 percent 
is not warranted based on the General Formula.  Further, 
there is no showing of incapacitating episodes.  

In addition, the Board notes that there are no neurological 
manifestations associated with the veteran's lumbar spine 
disability so that a separate rating for such is not for 
consideration.  On VA examination in January 2004, the 
examiner noted that there were no neurological deficits in 
the lower extremities.  

As such, the Board finds that a rating beyond 10 percent 
prior to September 2003 and beyond 20 percent from September 
2003 is not warranted.  

Left Knee

In December 1999, the RO granted service connection for a 
left knee disability, and assigned a 10 percent evaluation 
effective from June 1998.  The veteran's left knee disability 
is rated under DC 5010, and the 10 percent evaluation has 
continued in effect during the course of this appeal.  

The service medical records show left knee complaints and 
treatment during service, with osteoarthritis of the left 
knee noted at service discharge in May 1998.  On VA 
examination in May 1999, the veteran complained of knee pain.  
Examination showed crepitus on motion.  Pain was noted on 
flexion at 90 degrees with flexion noted to be to 110 
degrees.  There was no effusion and no ligament laxity.  X-
rays showed post-traumatic degenerative changes of the left 
knee.  The diagnosis was degenerative arthritis of the left 
knee.  

VA outpatient treatment records dated from 1998 to 2004 show 
treatment for left knee pain in June 1998.  It was noted that 
the veteran was wearing a brace.  

The veteran was examined by VA in January 2004.  His medical 
history was noted while in the military and afterward.  The 
examiner noted that the veteran had well documented arthritis 
of the left knee.  The veteran complained of left knee pain 
limited motion and occasional swelling.  On examination, it 
was noted that the veteran wore a brace on the left knee.  
There was a fusiform deformity of the left knee noted as well 
as patellar tenderness and crepitus.  Motion was from 0 to 90 
degrees with flexion ending due to pain.  There was no 
subluxation or ligament laxity.  The finding was, status post 
injury of the left knee with traumatic arthritis.  

The veteran's left knee disability has been rated under 
Diagnostic Code 5010, arthritis due to trauma.  Arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion. 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2005).  

Normal flexion and extension of the knee joint range from 140 
degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2005).  
A compensable rating of 10 percent will be assigned with 
evidence of limitation of flexion of the leg to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The next 
higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 30 
percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.

Slight recurrent subluxation or lateral instability warrants 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable pursuant to this Diagnostic Code, 30 
percent, requires evidence of severe recurrent subluxation or 
lateral instability.  Id.

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected left knee 
requires consideration of any associated limitation of motion 
of the veteran's left knee. See, 38 C.F.R. § 4.71, Plate II & 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261(2005).  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995) requires that problems such as pain on 
use be specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Id. See also, 38 
C.F.R. § 4.59 (2005).

Significantly, examination of the veteran's left knee has 
reflected no more than slight limitation of motion of this 
joint.  See, 38 C.F.R. § 4.71, Plate II (2005).  Such 
limitation of motion does not approach limitation of 
extension to 10 degrees or more or limitation of flexion to 
45 degrees or more, which is required for a grant of a 
compensable evaluation of 10 percent.  See, 38 C.F.R. § 
4.71a, Diagnostic Code 5260 & 5261 (2005).  It is noted that 
extension was not specifically documented in degrees on the 
May 1999 examination report.  However, the examiner made no 
mention of any limitation of extension, and described the 
motion of the knee as "to 110 degrees".  There is nothing 
in the record to suggest that there was any limitation of 
extension of the left knee on that examination.  The veteran 
did not complain of limitation of extension.  His only 
complaint was pain.  Further, on VA examination in January 
2004, extension was noted in the record to be 0 degrees.  
Thus, the veteran has not objectively demonstrated left knee 
motion limited to a degree such as to warrant assignment of a 
0 percent rating for this disorder under Diagnostic Codes 
5260 and/or 5261.  Consequently, an initial disability rating 
greater than the currently assigned evaluation of 10 percent, 
based on the degenerative changes and resulting limitation of 
motion of the veteran's left knee, is not warranted.

The Board acknowledges the veteran's complaints of left knee 
pain.  In addition, examination of the veteran's left knee 
has demonstrated tenderness, crepitus and radiographic 
evidence of osteoarthritis.  However, evaluation has not 
shown instability or subluxation.  In addition, the veteran's 
only complaints are pain and occasional swelling.  There are 
no findings recorded showing objective manifestations of 
functional impairment such as atrophy, redness, skin changes 
or swelling.  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
left knee disability, based upon functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his left lower extremity is not warranted.  The 
currently assigned rating of 10 percent adequately portrays 
the functional impairment (including pain and weakness) that 
the veteran experiences as a result of his service-connected 
left knee disability.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261.

The Board also has considered the VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This however does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 10 percent rating 
under Code 5003-5010 in recognition of the fact that there is 
some limitation of motion with pain under Codes 5260.  The 
Board does not interpret the General Counsel opinion as 
providing for separate ratings for noncompensable limitation 
of flexion and limitation of extension due to pain and 
believes that the 10 percent rating for limitation of motion 
with pain (although noncompensable under Codes 5260 and 5261) 
under Code 5003 is all that is permitted under that 
regulatory provision.  

In the absence of evidence of disability comparable to 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula, Diagnostic Codes 5256, 5258, or 5262, 
respectively, are not applicable.  

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
service-connected left knee disability has not been 
presented.  His appeal regarding this claim must, then, be 
denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Service Connection for Actinic Keratoses

The Board shall not entertain an application for review on 
appeal unless it conforms to the law. 38 U.S.C.A. § 7108. 
Under VA regulations, an appeal consists of a timely filed 
NOD, and, after an SOC is furnished, a timely filed 
substantive appeal. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information. If the Statement of the 
Case addressed several issues, the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the determination 
being appealed. Proper completion and filing of a substantive 
appeal are the last actions a veteran needs to take to 
perfect an appeal. 38 C.F.R. § 20.202. A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b). If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he is statutorily barred from appealing the RO 
decision. Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is adequate or timely, at any stage in a 
proceeding before it, regardless of whether the agency of 
original jurisdiction addressed such a question. When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s). The date of 
mailing of the notice will be presumed to be the same as the 
date stamped o the letter of notification. The Board may 
dismiss any case over which it determines it does not have 
jurisdiction. 38 C.F.R. § 20.101(d) (2005). The Board sent 
the veteran a letter notifying him that he failed to file a 
substantive appeal as to the issue of entitlement to service 
connection for actinic keratoses on November 29, 2005. No 
response was received from the veteran during the 60-day 
response period.

The RO denied service connection for actinic keratoses in a 
December 1999 rating decision, and notified the veteran of 
this action by a letter dated December 3, 1999.  The veteran 
filed a notice of disagreement concerning this issue in 
January 2000.  The RO did not issue a statement of the case 
concerning service connection for actinic keratoses until 
June 26, 2002.  Thereafter, the veteran did not file a 
substantive appeal concerning this issue.  The record does 
contain a statement in lieu of a VA Form 646 concerning this 
issue, filed by the veteran's representative in June 2003, 
and reference to this issue in argument to the Board filed by 
the veteran's representative in August 2005.  These 
documents, however, were not filed within the required time 
period to be considered a timely Substantive Appeal 
concerning the issue of entitlement to service connection for 
actinic keratoses.

The veteran did not submit a timely substantive appeal on the 
issue of service connection for actinic keratoses. 
Accordingly, the Board may not entertain the application for 
review since it is not in conformity with the laws regarding 
appeals to the Board. The Board is without jurisdiction to 
consider the issue of service connection for actinic 
keratoses. The RO's December 1999 decision is final and the 
appeal must be dismissed. 38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. § 20.201(d), 20.200, 20.202, 20.302(b), 
20.1103 (2005).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the RO provided the appellant with notice in 
January 2004.  The Board acknowledges that section 5103(a) 
notice was sent to the veteran after the RO's December 1999 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided - and appealed -- by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  

The January 2004 letter satisfied the content requirement of 
a VCAA notice.  It informed the appellant concerning the 
information and evidence necessary to substantiate his 
claims, and explained which information or evidence it needed 
from him and what he could do to help with the claim.  The RO 
advised him as to what VA would do to assist him in the 
development of the evidence to support his claim.  In 
addition, the January 2004 notice letter also contained the 
"fourth element," informing him of the need to submit medical 
evidence.  Thus, the appellant clearly had actual knowledge 
of this requirement.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for degenerative arthritis of the right 
knee is granted.  

An initial evaluation in excess of 30 percent for 
arteriosclerotic heart disease, post angioplasty with 
hypertension from June 1998 to January 2004, and an initial 
evaluation in excess of 60 percent from January 2004 is 
denied.  

An initial evaluation in excess of 10 percent for a lumbar 
spine disorder from June 1998 and an initial evaluation in 
excess of 20 percent from January 2003 is denied.  

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.   

The appeal for service connection for actinic keratoses is 
dismissed.


REMAND

The record shows that the veteran was treated in service on 
several occasions for a psychiatric disability, with findings 
of anxiety disorder, on a flow sheet updated in October 1998, 
a notation of depression and taking Reglan on a master 
problem list, and a finding of depression/mood disorder, dong 
well on Zoloft at separation in May 1998.  It was noted at 
separation that he was taking 100 mg of Zoloft and had 
started with Reglan for mood disorder.  Currently, on VA 
psychiatric examination in May 1999, the veteran was 
diagnosed as having memory loss.  The examiner stated that 
the veteran certainly appeared to have some depression which 
could account for his memory loss.  VA outpatient treatment 
records show that in May 2000, the veteran was noted to 
currently being treated for depression and having an abnormal 
MMPI-2 profile.  It was noted that such individuals have 
anxiety symptoms such as difficulty with sleep, excessive 
worrying and tension.  He was diagnosed with somatization 
disorder with anxiety features.  An opinion regarding the 
current findings and their relationship to service, if any, 
has not been rendered.  The Board is of the opinion that a VA 
psychiatric examination to determine the nature and etiology 
of the veteran's disability is necessary.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner and the examiner should indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be performed. For each 
psychiatric diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosis is 
related to disease, injury or events 
during the veteran's active military 
service.  All factors upon which the VA 
medical opinion is based must be set 
forth in the record.   

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


